Citation Nr: 1528108	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  09-16 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for hypothyroidism.  

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran is represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran has a confirmed period of active duty for training (ACDUTRA) in the Army National Guard from August 8, 1985 to January 24, 1986.  He served for additional periods of ACDUTRA and inactive duty for training (INACDUTRA) in the Army Reserves through August 2004.  These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran's claims file is under the jurisdiction of the RO in Roanoke, Virginia.

The issues of entitlement to service connection for hypothyroidism and bilateral hearing loss are addressed in the remand portion of the decision below.


FINDINGS OF FACT

1.  The Veteran's claims of entitlement to service connection for hypothyroidism and bilateral hearing loss were denied in a March 2007 Board decision.  Although the Veteran was provided notice of the decision and notice of his appellate rights, he did not perfect an appeal.

2.  The evidence received subsequent to the March 2007 Board decision relates to previously unsubstantiated facts and raises a reasonable possibility of substantiating the Veteran's service connection claims for hypothyroidism and bilateral hearing loss.



CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to service connection for hypothyroidism is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. 3.156 (2014).  

2.  Evidence submitted to reopen the claim of entitlement to service connection for bilateral hearing loss is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March 2002, the Veteran submitted claims of entitlement to service connection for bilateral hearing loss and hypothyroidism, which were both denied in an April 2003 rating decision.  After the Veteran perfected an appeal, the Board denied both service connection claims in March 2007.  The Veteran was provided notice of the Board decision and notice of his appellate rights, but he did not perfect an appeal.  See 38 C.F.R. § 3.156(b).  Consequently, the March 2007 Board decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

In May 2008, the Veteran submitted a claim to reopen the issues of entitlement to service connection for bilateral hearing loss and hypothyroidism.  In an October 2008 rating decision, the RO denied reopening the Veteran's service connection claims.  The Board must decide that new and material evidence has been presented before addressing the merits of the Veteran's claims.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence means evidence not previously submitted to agency decision makers.  38 U.S.C.A. § 5108.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).   New and material evidence can be neither cumulative no redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

With respect to the Veteran's service connection claim for bilateral hearing loss, at the time of the March 2007 Board decision, the record consisted of the Veteran's available service treatment and personnel records.  The Board denied the Veteran's service connection claim for bilateral hearing loss because the record did not contain a diagnosis of hearing loss during a period of active duty or ACDUTRA; did not show that the Veteran was exposed to acoustic trauma during a period of active duty, ACDUTRA, or INACDUTRA; and did not contain competent evidence linking the Veteran's hearing loss to a period of active duty, ACDUTRA, or INACDUTRA.

Since the March 2007 Board decision, the Veteran provided testimony during a July 2014 hearing before the Board and submitted an October 2010 private audiology report.  During the July 2014 Board hearing, the Veteran testified that he received a profile for hearing loss in 1985, which prevented him from moving up in rank.  He also testified that he was exposed to hazardous noise during his periods of ACDUTRA and INACDUTRA.  Specifically, he stated that as a tank mechanic, he was exposed to loud engines, and as an infantryman, he was exposed to noise while firing M-16 rifles.  Furthermore, the October 2010 private audiological examination indicates that the Veteran reported a history of military noise exposure.  The Board finds that the evidence is new, as it has not previously been submitted to VA for consideration.  With respect to whether this evidence is material, the Board notes that the previous denial of the Veteran's service connection claim for hearing loss was based on the lack of a diagnosis of hearing loss during a period of active duty, including ACDUTRA, or evidence establishing a link between the Veteran's current hearing loss and a period of active duty, ACDUTRA, or INACDUTRA.  As the new evidence pertains to in-service noise exposure that the Veteran contends caused his current hearing loss, the Board finds that the evidence submitted since the March 2007 Board decision is material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that for the purpose of establishing whether new and material evidence has been received, the credibility of the new evidence is to be presumed).  Consequently, the Veteran has submitted both new and material evidence since the March 2007 Board decision and thus, the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

With respect to the Veteran's service connection claim for hypothyroidism, at the time of the March 2007 Board decision, the record consisted of the Veteran's available service treatment and personnel records.  The Board denied the Veteran's service connection claim because the evidence of record neither showed a diagnosis of hypothyroidism during a period of active duty, including ACDUTRA, nor contained medical evidence linking the Veteran's hypothyroidism to a period of active duty, ACDUTRA, or INACTUTRA.  

Since the March 2007 Board decision, the Veteran provided testimony at the July 2014 Board hearing, in which he asserted that during his period of ACDUTRA from August 1985 to January 1986, he experienced symptoms of hypothyroidism, including bouts of constipation, muscle cramps, fatigue, shortness of breath, slowed heart rate, and significant weight gain.  The Board finds that the evidence is new, as it has not been previously submitted to VA for consideration.  With respect to whether this evidence is material, the Board notes that the previous denial of the Veteran's service connection claim was based on the lack of a diagnosis of hypothyroidism during a period of active duty, including ACDUTRA, or evidence establishing a link between the Veteran's current hypothyroidism and a period of active duty, ACDUTRA, or INACDUTRA.  As the new evidence pertains to whether the Veteran had hypothyroidism during his period of ACDUTRA, the Board finds that the evidence submitted since the March 2007 Board decision is material.  See Justus, 3 Vet. App. at 513.  Consequently, the Veteran has submitted both new and material evidence since the March 2007 Board decision and thus, the claim of entitlement to service connection for hypothyroidism is reopened.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156. 


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for hypothyroidism is reopened, and to that extent only, the appeal is granted.


New and material evidence having been submitted, the claim for entitlement to service connection for bilateral hearing loss is reopened, and to that extent only, the appeal is granted.


REMAND

As previously noted, the RO denied reopening both of the above-captioned claims.  Because this decision reopens the Veteran's service connection claims based on the receipt of new and material evidence, the Board finds that a remand is necessary in order to allow the RO to adjudicate the merits of the claims.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010).

Additionally, the Board finds that further development is necessary.  The evidence of record indicates that the Veteran's hearing was within normal limits when he enlisted in the Army National Guard in December 1984.  The record shows a diagnosis of hearing loss during a routine Reserve examination in December 1991.  A December 1996 audiological examination revealed mild to moderate mid frequency sensorineural hearing loss, bilaterally.  In January 1997, the Veteran was placed on permanent physical profile due to his hearing loss.  He was medically separated from the Army Reserves in August 2004 due to hearing loss.   

The Veteran asserts that his current bilateral hearing loss was caused by exposure to hazardous noise during periods of ACDUTRA and INACDUTRA.  A December 1996 audiological evaluation indicates that the Veteran reported a history of in-service noise exposure while working as a wheel vehicle mechanic.  An October 2010 audiological examination indicates that the Veteran again reported a history of military noise exposure.  During the July 2014 Board hearing, the Veteran testified that as a tank mechanic, he was exposed to loud engines, and as an infantryman, he was exposed to noise while firing M-16 rifles.  Service personnel records confirm that the Veteran's military occupational specialties were infantryman and wheel vehicle/power general mechanic.  

The Veteran has not undergone a VA examination pursuant to his service connection claim for bilateral hearing loss.  Generally, a VA examination is necessary prior to final adjudication of a claim when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the appellant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The evidence of record contains a current diagnosis of bilateral hearing loss.  Additionally, the Veteran's testimony is competent evidence of in-service noise exposure, as it relates to matters within the realm of his personal knowledge.  38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469-70.  Thus, the record contains evidence of an in-service event or injury.  As the evidence shows that the Veteran's hearing was normal upon enlistment and progressively worsened during his service in the Reserves, there is at least an indication that the Veteran's hearing loss may be associated with military noise exposure.  Finally, although a February 2002 otologic consultation report referred to the Veteran's sensorineural hearing loss as "congenital," there are no medical opinions of record specifically addressing whether the Veteran's hearing loss was caused or aggravated by noise exposure during periods of ACDUTRA and INACDUTRA.  Thus, the Board finds that a remand is necessary in order to provide the Veteran with a VA examination.  See McLendon, 20 Vet. App. at 83.

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded an appropriate VA examination to determine whether the Veteran's bilateral hearing loss is related to his military service, to include periods of ACDUTRA and INACDUTRA.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's current bilateral hearing loss was caused or aggravated by noise exposure in the line of duty during the Veteran's periods of ACDUTRA and INACDUTRA.  In doing so, the examiner must specifically consider and discuss the Veteran's assertions that he was exposed to excessive noise while working as a tank mechanic and firing M-16 rifles.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The RO must notify the Veteran that it is his responsibility to report for the examination scheduled and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the claims file showing that notice scheduling the examination was sent to the Veteran's last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims of entitlement to service connection for hypothyroidism and bilateral hearing loss must be re-adjudicated, to include all evidence submitted since the March 2011 supplemental statement of the case, including the Veteran's testimony during the March 2014 Board hearing.  If either claim remains remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


